DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 9/12/2018. It is noted, however, that applicant has not filed a certified copy of the German application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration including “wherein in the locking position with the carriage driver not present in the rail the latch protrudes into the rail”, as claimed in claim 7, must be shown or the features canceled from the claim. Examiner notes that it is unclear how the assembly can be in “the locking position” when the “latch protrudes into the rail” and with “the carriage driver not present in the rail” since “the locking position” is defined in claim 1 as “pushing of the latch into the recess of the carriage driver by the flexible element in order to take a locking position in which the carriage driver is coupled with the body”, and it is therefore unclear how the carriage driver could be not present in the rail while the latch is in the “locking position” when claim 1 recites “a locking position in which the carriage driver is coupled with the body”. No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 and 14 recite “a latch which is mounted in the body via a flexible element and in the case of an overlap is pushable into a corresponding recess of the carriage driver by the flexible element”. This renders the claim indefinite, as the phrase “in the case of an overlap” is vague and unclear (i.e. what is “an overlap”? An “overlap” of what?). Additionally, the phrase “an overlap” is recited numerous times throughout claims 1 and 14, and it is unclear if the multiple recitations of “an overlap” are intended to refer to the same structural configuration, or if multiple different “overlaps” are being claimed. Appropriate correction is required. 
Claim 7 recites “wherein in the locking position with the carriage driver not present in the rail the latch protrudes into the rail”. This renders the claim indefinite, since it is unclear how the assembly can be in “the locking position” with “the carriage driver not present in the rail” since “the locking position” is defined in claim 1 as “pushing of the latch into the recess of the carriage driver by the flexible element in order to take a locking position in which the carriage driver is coupled with the body”, and it is therefore unclear how the carriage driver could be not present in the rail while the latch is in the “locking position” when claim 1 recites “a locking position in which the carriage driver is coupled with the body”. The claimed configuration is therefore considered indefinite. Appropriate correction is required. 
Claim 8 recites “the level of the latch and the same is pressed into the recess”. This renders the claim indefinite, as “the level of the latch” lacks proper antecedent 
Claim 16 recites “wherein the door is for a garage door”. This limitation is awkwardly worded and renders the claim indefinite, as it is unclear what is being claimed by the phrase “wherein the door is for a garage door” (i.e. are multiple doors being claimed?). Appropriate correction is required.
Claims 2-6, 9-13, 15, and 17-18 are rejected as depending from a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 10-11, and 14-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Chang (US 2005/0120629).
Regarding claims 1 and 14, as best understood, Chang discloses a door drive for a door, comprising a drive motor (Figure 7, element 60), a rail (Figure 1, element 12), a power transmission device (Figure 3, element 50), and a drive carriage, comprising a body (See Figures 2-3, considered combination of elements 20 and 40) which is linearly shiftably mountable in a rail of a door drive (See Figure 2), and a door driver (Figure 2, elements 41, 42) which is pivotally mounted on or in the body and is connectable with 
Regarding claim 2, Chang discloses wherein the latching slide includes a connecting link guide (Figure 3, considered element 312) along which the latch is positively guided when the latching slide is brought from the free-wheeling position into the drive position and vice versa.  
Regarding claim 4, Chang discloses wherein the latching slide includes a latching nose (Figure 3, element 311) which prevents a release of a connection between the latching slide and latch.  
Regarding claim 5, Chang discloses wherein the latching slide includes a receiving device (Figure 3, element 312) for receiving an actuating element (Figure 3, 
Regarding claim 6, Chang discloses wherein the body comprises a rail (Figure 3, element 210) into which the carriage driver is retractable and is shiftably mounted relative to the body.
Regarding claim 7, as best understood, Chang discloses wherein in the locking position with the carriage driver not present in the rail the latch protrudes into the rail.  
Regarding claim 8, as best understood, Chang discloses wherein the carriage driver includes bevels by which the latch disposed in the locking position is pressed into the body against the flexible element on insertion of the carriage driver into the rail of the body, wherein the relative movement between carriage driver and body can be continued until the recess is located at the level of the latch and the same is pressed into the recess by the flexible element.  
Regarding claim 10, Chang discloses wherein the body is designed in one piece.  Examiner notes that the body as assembled is considered to be “designed in one piece”.
Regarding claim 11, Chang discloses wherein the flexible element is a spring.
Regarding claim 15, Chang discloses wherein the door is for a garage door.  
Regarding claim 16, as best understood, Chang discloses wherein the door is for a garage door, and wherein the power transmission device is a toothed belt.  
Regarding claim 17, Chang discloses wherein the latching slide includes a securing device by means of which the actuating element is fixed on or in the receiving device (Examiner notes the element 33 is securely fixed onto element 312).
Regarding claim 18, Chang discloses wherein the rail is aligned parallel to a direction of movement of the drive carriage in the door drive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2005/0120629).
Regarding claim 12, Chang does not explicitly disclose wherein the latching slide, latch, carriage driver and body are made of plastics.  However, Examiner takes Official Notice that it is old and well known in the art to configure structural components for a door drive carriage such that they are constructed from plastic. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the latching slide, latch, carriage driver and body of Chang such that they are made from plastic, as plastic materials are well-known in the art for an application of this manner due to the desirable material characteristics of plastic, such as a high strength to weight ratio, corrosion resistance, etc. 
Regarding claim 13, Chang discloses wherein the door driver is configured as a rod (Figure 2, elements 41 and 42 are considered to be “rods”) and includes a bolt element (See Figure 1, considered bolt or pin used in pivoting connection, see . 

Allowable Subject Matter
Claims 3 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN B REPHANN/Examiner, Art Unit 3634